DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 11, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zuckerwar et al., US 5,146,780 A (cited in an IDS received 5/14/2021 and hereafter Zuckerwar).
Regarding claim 1, Zuckerwar discloses a vacuum-isolation vessel and method for measurement of thermal noise in microphones (see Zuckerwar, abstract).  Herein, Zuckerwar discloses prior art (US 3,104,543), where an acoustical vibration test device comprises an isolation chamber with inner and outer vessels, but said prior art does not vibrationally isolate the inner vessel from the outer vessel, which impairs the results for measuring thermal noise in a microphone (see Zuckerwar, column 1, lines 32-58).  
Zuckerwar teaches an improvement over the disclosed prior art, and teaches:
“A microphone test module for testing a microphone” (see Zuckerwar, column 3, lines 41-49 and figure 1, unit 10 and figure 2, where the isolation vessel assembly reads on the microphone test module) 
“a sound chamber comprising an electrical test device for testing the microphone,” because there is a sound chamber, such as inside the inner vessel (20), which comprises an electrical test device, such as one or more of the a preamplifier (40), a static pressure transducer (42), a thermometer (44), a mounting post (46), a preamplifier cable (86), and an internal connector (88) to electrical connect the microphone (38) under test to further instrumentation (12) (see Zuckerwar, column 3, lines 50-51, column 3, line 67 - column 4, line 4, and column 5, lines 20-36, and figure 2, units 20, 38, 40, 42, 44, 46, 84, 86, and 88), 
“wherein the sound chamber is located within the outer chamber,” because the sound chamber (i.e., the inside of the inner vessel) is within the outer chamber (see Zuckerwar, figure 2, units 20 and 22), and
“wherein the sound chamber is coupled to the outer chamber with a connection suppressing structure-borne noise between the outer chamber and the sound chamber,” because there is a connection, such as an interior suspension assembly that isolates the sound chamber (i.e., the inside of the inner vessel) against vibration (i.e., for suppressing structure-borne noise) and said assembly couples the sound chamber to the outer chamber via hooks and suspension wires (see Zuckerwar, column 4, line 60 - column 5, line 11 and figure 2, units 76, 78, 80, and 82), and 
“wherein a space between the outer chamber and the sound chamber has a gas pressure being lower than an ambient air pressure”, because a space, such as the vacuum chamber (68), is created between the outer chamber and the sound chamber using a vacuum pump (see Zuckerwar, column 4, lines 27-43 and figure 2, unit 68).
claim 5, see the preceding rejection with respect to claim 1 above.  Zuckerwar teaches the “microphone test module according to claim 1, further comprising a supply cable for supply of electrical power and/or data transfer, wherein the supply cable goes airtightly through the outer chamber and connects to the microphone when testing” (see Zuckerwar, column 5, lines 20-36 and figure 2, units 84, 86, 88, 90, 92, 94, 96, 98, 100, and 102).
 Regarding claim 6, see the preceding rejection with respect to claim 1 above.  Zuckerwar teaches the “microphone test module according to claim 1, further comprising an inner chamber” (see Zuckerwar, column 3, lines 50-51 and figure 2, unit 20), “wherein the inner chamber is located inside the outer chamber” (see Zuckerwar, column 3, lines 46-49 and figure 2, units 20 and 22), “and wherein the sound chamber is located inside the inner chamber” (see Zuckerwar, column 3, lines 50-66 and figure 2, units 20 and 30, where the sound chamber is the inside of the inner vessel), “the inner chamber being airtight when testing” (see Zuckerwar, column 3, lines 50-66, where the inner vessel is sealed with the top plate), “wherein the inner chamber is coupled to the outer chamber with the connection suppressing structure-borne noise between the outer chamber and the inner chamber, so that structure-borne noise is suppressed between the outer chamber and the sound chamber” (see Zuckerwar, column 4, line 60 - column 5, line 11 and figure 2, units 76, 78, 80, and 82, where the interior suspension assembly performs this function), and “wherein a space between inner chamber and the outer chamber has the gas pressure being lower than an ambient air pressure” (see Zuckerwar, column 4, lines 27-43 and figure 2, unit 68, where a vacuum chamber is created in said space between the inner and outer vessel).
Regarding claim 11, see the preceding rejection with respect to claim 1 above.  Zuckerwar teaches the module of claim 1, and likewise teaches a method with these features.  Specifically, Zuckerwar teaches:

“providing a sound chamber comprising an electrical test device for testing the microphone,” (see Zuckerwar, column 3, lines 50-51, column 3, line 67 - column 4, line 4, and column 5, lines 20-36, and figure 2, units 20, 38, 40, 42, 44, 46, 84, 86, and 88, where a sound chamber, such as inside the inner vessel (20) has an electrical test device, such as one or more of the a preamplifier (40), a static pressure transducer (42), a thermometer (44), a mounting post (46), a preamplifier cable (86), and an internal connector (88) to electrical connect the microphone (38) under test to further instrumentation (12)), 
“wherein the sound chamber is located within the outer chamber,” (see Zuckerwar, figure 2, units 20 and 22, where the sound chamber (i.e., the inside of the inner vessel) is within the outer chamber), and 
“wherein the sound chamber is coupled to the outer chamber with a connection suppressing structure-borne noise between the outer chamber and the sound chamber”, (see Zuckerwar, column 4, line 60 - column 5, line 11 and figure 2, units 76, 78, 80, and 82, where a connection, such as an interior suspension assembly that isolates the sound chamber (i.e., the inside of the inner vessel) against vibration (i.e., for suppressing structure-borne noise) and said assembly couples the sound chamber to the outer chamber via hooks and suspension wires), and 
“evacuating a space between the outer chamber and the sound chamber to having a lower gas pressure than an ambient air pressure,” (see Zuckerwar, column 4, lines 27-43 and figure 2, unit 68, 
“testing the microphone” (see Zuckerwar, column 6, lines 43-58, where the thermal noise measurement is performed on the sealed and evacuated system).
Regarding claim 14, see the preceding rejection with respect to claim 11 above.  Zuckerwar teaches the “method of testing microphones according to claim 11 further comprises: providing an inner chamber being airtight,” (see Zuckerwar, column 3, lines 50-66, column 6, lines 30-42, and figure 2, units 20 and 22, where the inner vessel is sealed with the top plate), “wherein the inner chamber is located inside the outer chamber,” (see Zuckerwar, column 3, lines 46-49 and figure 2, units 20 and 22),  “and wherein the sound chamber is located inside the inner chamber,” (see Zuckerwar, column 3, lines 50-66 and figure 2, units 20 and 30, where the sound chamber is the inside of the inner vessel), “wherein the inner chamber is coupled to the outer chamber with the connection suppressing structure-borne noise between the outer chamber and the inner chamber, so that structure-borne noise is suppressed between the outer chamber mand [sic] the sound chamber,” (see Zuckerwar, column 4, line 60 - column 5, line 11 and figure 2, units 76, 78, 80, and 82, where the interior suspension assembly performs this function), “and evacuating the space between inner chamber and the outer chamber to having a gas pressure being lower than an ambient air pressure” (see Zuckerwar, column 4, lines 27-43, column 6, lines 30-42, and figure 2, unit 68, where a vacuum chamber is created in said space between the inner and outer vessel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3, 7-8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerwar as applied to claims 1, 6, and 11 above, and further in view of Fallon, US 2019/0045284 A1.
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Zuckerwar teaches the “microphone test module according to claim 1, wherein the outer chamber comprises an outer chamber opening”, such as the opening that is sealed by securing a top plate to a flange of the outer chamber (see Zuckerwar, figure 2, units 54, 58, and 60), and further teaches a top plate (60) to seal the outer chamber (see Zuckerwar, figure 2, unit 60).  Additionally, Zuckerwar teaches the features “wherein the outer chamber opening is adapted to receive the microphone to be tested in the open state of the outer chamber”, because the sound chamber (i.e., the inside of the inner chamber (20)) has a top plate (30) to seal itself from the vacuum chamber, and when both the outer chamber and sound chamber top plates are open, the microphone is placed or removed from the sound chamber (see Zuckerwar, figure 2, units 30).  Last, Zuckerwar teaches that the top plate and the outer chamber are airtight when the flange, bolts, nuts, and o-rings allow the chamber to be sealed tightly (see Zuckerwar, column 4, lines 21-26 and figure 2, units 58, 60, 62, 64, and 66).
However, Zuckerwar teaches the outer chamber plate and does not appear to teach “an outer chamber door” as currently interpreted. 
Fallon discloses systems for recording high output power levels of sound at low sound pressure levels (see Fallon, abstract).  Herein, Fallon teaches an isolation system to allow a loudspeaker to be driven with high power levels and record the acoustic output, while isolating the outside environment to the excessive sound (see Fallon, ¶ 0004-0005).  The isolation system is similar in design to the chambers taught by Zuckerwar, wherein the isolation chamber uses a vacuum pump to reduce the pressure level within the sealed chamber (see Fallon, ¶ 0039 in comparison with Zuckerwar, column 2, lines 33-39).  
Therefore, the combination makes obvious the feature of “an outer chamber door to open and close the outer chamber opening” and “wherein the outer chamber door airtightly closes the outer chamber opening when testing” (see Zuckerwar, column 4, lines 21-26 and figure 2, units 58, 60, 62, 64, and 66, in view of Fallon, ¶ 0049). 
Regarding claim 3, see the preceding rejection with respect to claims 1 and 2 above.  Zuckerwar teaches the microphone test module according to claim 1, where suspension wires (82) act as a spring in a spring-mass system also comprising the mass of the sound chamber and its contents (e.g., the microphone and microphone testing equipment therein) (see Zuckerwar, column 4, line 68 - column 5, line 11 and figure 2, unit 82).  However, Zuckerwar does not appear to explicitly teach an elastic material.
Introduced above with respect to claim 2, Fallon teaches a similar isolation chamber, which uses a vacuum pump to reduce the pressure level within the sealed chamber (see Fallon, ¶ 0039 in comparison with Zuckerwar, column 2, lines 33-39).  Specific to the instant claim, Fallon also teaches isolation mounts (530) for suppressing structure-borne noises, where the isolation mounts comprise springs or spring-like material (see Fallon, ¶ 0051 and figure 5, units 530).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the materials used by Zuckerwar with the materials of Fallon for the purpose of reducing the transmission of vibrations from an inner chamber to an outer chamber and expect similar results (see Zuckerwar, column 4, line 68 - column 5, line 11 and figure 2, unit 82 in view of Fallon, ¶ 0051).  

Regarding claim 7, see the preceding rejection with respect to claims 6 above.  Zuckerwar teaches the “microphone test module according to claim 6, wherein the inner chamber comprises an inner chamber opening” (see Zuckerwar, figure 1, unit 30, where the inner vessel has an opening that is sealed with the top plate).  However, Zuckerwar does not appear to teach “an inner chamber door” as currently interpreted.
Fallon discloses systems for recording high output power levels of sound at low sound pressure levels (see Fallon, abstract).  Herein, Fallon teaches an isolation system to allow a loudspeaker to be driven with high power levels and record the acoustic output, while isolating the outside environment to the excessive sound (see Fallon, ¶ 0004-0005).  The isolation system is similar in design to the chambers taught by Zuckerwar, wherein the isolation chamber uses a vacuum pump to reduce the pressure level within the sealed chamber (see Fallon, ¶ 0039 in comparison with Zuckerwar, column 2, lines 33-39).  Importantly, Fallon teaches an access door in a two-part enclosure for accessing components inside the sealable enclosure (see Fallon, ¶ 0049).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Zuckerwar with Fallon for the purpose of providing ease of access to the sealable chambers and expect that the internal air pressure is maintained below ambient air pressure levels with a vacuum pump and the inner chamber is sealed with respect to the vacuum chamber pressure (see Zuckerwar, column 2, lines 33-39 in view of Fallon, ¶ 0049). 

Regarding claim 8, see the preceding rejection with respect to claims 1 and 2 above.  Zuckerwar teaches the microphone test module according to claim 1, where the sound chamber comprises a sealed container with a top plate (see Zuckerwar, figure 2, units 20 and 30).  However, Zuckerwar does not appear to explicitly teach that the sound chamber is comprised of two halves.
Introduced above with respect to claim 2, Fallon teaches a similar isolation chamber, which uses a vacuum pump to reduce the pressure level within the sealed chamber (see Fallon, ¶ 0039 in comparison with Zuckerwar, column 2, lines 33-39).  Specific to the instant claim, Fallon also teaches a similar structure to the inner vessel of Zuckerwar, where Fallon teaches a first sound chamber half and a second chamber half with similar sealing properties (see Fallon, ¶ 0047 and figure 3, units 310-1, 310-2, 312,1, 312-2, 314, and 316).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the dimensions of the sound chamber taught by Zuckerwar with the features of Fallon for the purpose of design choice for the location of the fastening equipment and expect similar functionality of sound and vibration isolation.  
Therefore, the combination makes obvious the “microphone test module according to claim 1, wherein the sound chamber comprises a first sound chamber half and a second sound chamber half,” (see Zuckerwar, figure 2, units 20 and 30 in view of Fallon, ¶ 0047 and figure 3, units 310-1 and 310-2), “wherein the first sound chamber half and the second sound chamber half provide a sound chamber opening to receive a microphone to be tested, and wherein the first sound chamber half and the second sound chamber half provide an electrical connection between the microphone to be tested and the test 
Regarding claim 12, see the preceding rejection with respect to claims 2 and 11 above.  Zuckerwar teaches the method of claim 11, and for the same reasons as claim 2 above, the combination of Zuckerwar and Fallon makes obvious a method with these features.
Specifically, Zuckerwar teaches the outer chamber plate for sealing the outer vessel, but does not appear to teach “an outer chamber door” as currently interpreted.  Fallon makes obvious this feature, wherein it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Zuckerwar with Fallon for the purpose of providing ease of access to the sealable chambers and expect that the internal air pressure is maintained below ambient air pressure levels with a vacuum pump (see Zuckerwar, column 2, lines 33-39 in view of Fallon, ¶ 0049).
Therefore, the combination makes obvious the “method of testing microphones according to claim 11 further comprises: providing the outer chamber with an outer chamber opening having an outer chamber door,” (see Zuckerwar, column 4, lines 21-26 and figure 2, units 58, 60, 62, 64, and 66, in view of Fallon, ¶ 0049, where it is obvious to seal the opening with an outer chamber door), 
“and opening the outer chamber door to receive the microphone to be tested in the outer chamber,” (see Zuckerwar, column 6, lines 30-34 and figure 2, units 20 and 30 in view of Fallon, ¶ 0049, where it is obvious that when the outer chamber door is open and a sound chamber top plate is open, the microphone is placed in the sound chamber), 
“closing the outer chamber door airtightly when testing the received microphone.” (see Zuckerwar, column 4, lines 21-43, column 6, lines 30-42, and figure 2, units 22 and 60 in view of Fallon, ¶ 0049, makes obvious a closed airtight door for the creation of the vacuum chamber used during testing).
claim 15, see the preceding rejection with respect to claims 8 and 11 above.  Zuckerwar teaches the method of claim 11, and for the same reasons as claim 8 above, the combination of Zuckerwar and Fallon makes obvious a method with these features.
Specifically, Zuckerwar teaches the microphone test method according to claim 11, where the sound chamber comprises a sealed container with a top plate (see Zuckerwar, figure 2, units 20 and 30).  However, Zuckerwar does not appear to explicitly teach that the sound chamber is comprised of two halves.  Fallon makes obvious this feature, wherein it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the dimensions of the sound chamber taught by Zuckerwar with the features of Fallon for the purpose of design choice for the location of the fastening equipment and expect similar functionality of sound and vibration isolation.
Therefore, the combination makes obvious the “method of testing microphones according to claim 11 further comprises providing the sound chamber comprising a first sound chamber half and a second sound chamber half,” (see Zuckerwar, figure 2, units 20 and 30 in view of Fallon, ¶ 0047 and figure 3, units 310-1 and 310-2), “and opening the first sound chamber half and the second sound chamber half for providing a sound chamber opening placing the microphone to be tested through the sound chamber opening, and closing the first sound chamber half and the second sound chamber half to provide an electrical connection between the microphone to be tested and the test device” (see Zuckerwar, column 5, lines 20-36, column 6, lines 30-34, and figure 2, units 20, 30, 38, 40, 84, 86, and 88 in view of Fallon, ¶ 0036 and 0038, and figure 3, units 240, 242, 260, and 262, where it is obvious to open the sound chamber to place the microphone inside, close the chamber halves, and proceed to perform the test).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerwar as applied to claims 1 and 11 above, and further in view of Fallon, US 2019/0045284 A1, and in view of Regef, US 2019/0346336 A1. 
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  Zuckerwar teaches “the microphone test module according to claim 1, further comprising a vacuum pump to evacuate the space within the outer chamber by directly connecting to the outer chamber and/or indirectly by connecting to a vacuum reservoir being connected to the outer chamber via a closed valve”, where the vacuum pump (18) couples to a nozzle for direct connection to the outer chamber (see Zuckerwar, column 4, lines 33-39 and figure 2, units 18, 22, and 70).  Zuckerwar does not appear to teaches the feature “wherein the vacuum pump precedingly evacuates the vacuum reservoir before the valve opens for evacuating the space within the outer chamber”
Fallon discloses systems for recording high output power levels of sound at low sound pressure levels (see Fallon, abstract).  Herein, Fallon teaches an isolation system to allow a loudspeaker to be driven with high power levels and record the acoustic output, while isolating the outside environment to the excessive sound (see Fallon, ¶ 0004-0005).  The isolation system is similar in design to the chambers taught by Zuckerwar, wherein the isolation chamber uses a vacuum pump to reduce the pressure level within the sealed chamber (see Fallon, ¶ 0039 in comparison with Zuckerwar, column 2, lines 33-39).  Importantly, Fallon teaches a valve for operating the flow of air between the sealed chamber and the vacuum pump (see Fallon, ¶ 0039 and figure 2, units 270, 272, and 274).  Additionally, Fallon teaches an optional vacuum gauge or pressure monitoring device used to achieve a target level of reduced air pressure, and further teaches lowering the air pressure lower than the target level and backfilling the evacuated chamber with inert dry nitrogen gas to bring said chamber back to the target level (see Fallon, ¶ 0040).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Zuckerwar with Fallon for the purpose of providing a valve to open and close the 
However, the combination of Zuckerwar and Fallon does not appear to teach the feature “wherein the vacuum pump precedingly evacuates the vacuum reservoir before the valve opens”.
Regef discloses a leak detection system (see Regef, abstract).  In similar testing environments, Regef teaches testing devices, such as microphones, water tightness characteristics with said system (see Regef, ¶ 0016-0020 and 0025-0026).  Regef’s system in a calibration configuration comprises similar parts to the teachings of Zuckerwar and/or Fallon (see Regef, ¶ 0095-0096, 0129, 0138, and 0158-0162 and figure 3).  
Importantly, Regef teaches a pressure measurement device or means (4) that is outside the test and/or vacuum chamber (see Regef, ¶ 0138 and figure 3, units 4 and 11).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Zuckerwar and Fallon with the external measurement device for an alternative method for measuring the vacuum pressure in the chamber (see Zuckerwar, column 3, line 67 - column 4, line 4 and figure 2, unit 42 in view of Regef, ¶ 0138).  One of ordinary skill in the art at the time of the effective filing date would be motivated to combine these features for the purpose of maintaining better control over the pressure sensing equipment while switching microphone devices in an inner chamber, such as for the purpose of having a separate pressure device that won’t be disturbed by changing microphones to be tested on the mounting post (see Zuckerwar, figure 2, units 38, 42, and 46 in contrast to Regef, figure 3, unit 4).  
Therefore, the combination of Zuckerwar, Fallon, and Regef makes obvious the “microphone test module according to claim 1, further comprising a vacuum pump to evacuate the space within the outer chamber by directly connecting to the outer chamber and/or indirectly by connecting to a vacuum reservoir being connected to the outer chamber via a closed valve,” (see Zuckerwar, column 4, lines 33-
Regarding claim 13, see the preceding rejection with respect to claims 4 and 11 above.  Zuckerwar teaches the method of testing microphones of claim 11 as stated above, but does not appear to teach an opening and closing valve.  Similar, to claim 4 above, Fallon teaches the valve, and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Zuckerwar with Fallon for the purpose of providing a valve to open and close the flow between the pump and the vacuum chamber to stabilize the pressure and turn off the vacuum pump (see Zuckerwar, column 4, lines 33-43 and column 6, lines 36-42 in view of Fallon, ¶ 0039).  
However, the combination of Zuckerwar and Fallon does not teach the feature of a vacuum reservoir, such that “evacuating the vacuum reservoir using the vacuum pump to generate a vacuum in the vacuum reservoir, and opening the valve to evacuate the space within the outer chamber with the generated vacuum”.
As stated above with respect to claim 4, Regef makes obvious these feature.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Zuckerwar and Fallon with the external measurement device for an alternative method for measuring the vacuum pressure in the chamber (see Zuckerwar, column 3, line 67 - column 4, line 4 
Therefore, the combination of Zuckerwar, Fallon, and Regef makes obvious the “method of testing microphones according to claim 11 further comprises: providing a vacuum pump to evacuate the space within the outer chamber by directly connecting the vacuum pump to the outer chamber and evacuating the space within the outer chamber by using the vacuum pump and/or providing a vacuum pump to evacuate the space within the outer chamber indirectly by connecting the vacuum pump to a vacuum reservoir being connected to the outer chamber via a closed valve, and evacuating the vacuum reservoir using the vacuum pump to generate a vacuum in the vacuum reservoir, and opening the valve to evacuate the space within the outer chamber with the generated vacuum” (see Zuckerwar, column 4, lines 33-43 and column 6, lines 36-42 in view of Fallon, ¶ 0039, and further in view of Regef, ¶ 0138-0139, 0162, and figure 3, units 1, 3-4, 11, and 30, where it is obvious to use the vacuum pump to evacuate said space and first calibrate and/or setup the measurement device by lowering the air pressure of the measurement device and it is obvious to include a valve to maintain the lowered air pressure in the vacuum chamber with the vacuum pump inactive and the measurement device active).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zuckerwar as applied to claim 1 above, and further in view of Ziegler et al., US 2014/0328489 A1 (hereafter Ziegler).
claim 9, see the preceding rejection with respect to claim 1 above.  Zuckerwar teaches the microphone test module of claim 1, which teaches a manual test system.  Zuckerwar does not appear to teach an automated test system. 
Ziegler discloses a microphone test stand for acoustic testing (see Ziegler, abstract).  Herein, Ziegler teaches an automated test system for testing microphones comprising a handler and a microphone test module, such as a test stand (100) with one or more automatically movable slide assemblies (106) each comprising a microphone holder (see Ziegler, ¶ 0007 and 0041, and figure 1, units 100 and 106).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Zuckerwar with the teachings of Ziegler to perform rapid and safe acoustic testing, including accurate measurements of the thermal noise, for higher volume manufacturing of ECM or MEMS type miniature microphones (see Zuckerwar, column 2, lines 6-16 in view of Ziegler, ¶ 0007).  Therefore, the combination makes obvious:
“An automated test system for testing microphones comprising a handler and a microphone test module according to the claim 1, wherein the handler is adapted to feed microphones to be tested to the test module” (see Zuckerwar, column 2, lines 6-16, column 3, lines 50-51, and figure 1, unit 20, in view of Ziegler, ¶ 0007 and 0041, figure 1, units 100 and 106, where it is obvious to use an automatically movable slide assemblies (106) each comprising a microphone holder to test the thermal noise of multiple microphones).
Regarding claim 10, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “automated test system according to claim 9, further comprising a carrier for carrying the microphones, wherein the handler feeds the carrier carrying the microphones to be tested to the test module” (see Ziegler, ¶ 0007, where it is obvious to use a handler, such as individual slide assemblies in a shared frame or holder structure for rapid testing of multiple microphones).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alam et al., US 9,992,592 B1, teaches vacuum testing of audio devices (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653